Citation Nr: 1525002	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  14-00 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a left ankle disability, to include left ankle tendonitis. 

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified at hearings before a Decision Review Officer in June 2013 and the undersigned Veterans Law Judge in November 2014.  Transcripts of these hearings are of record.

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.


FINDINGS OF FACT

1.  The evidence demonstrates that the Veteran does not have a current right ankle disability.

2.  The evidence demonstrates that the Veteran's current left ankle disability is not etiologically related to her period of service.  

3.  The evidence demonstrates that the Veteran's tinnitus did not have its onset during active duty service, or is otherwise etiologically related to service; nor may it be presumed to have been incurred in or aggravated by such service.  


CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria to establish entitlement to service connection for a left ankle disability, to include left ankle tendonitis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  The criteria to establish entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the duty to notify was satisfied in an August 2009 letter.  

The Board concludes that the duty to assist has been satisfied as all pertinent service records, treatment records, and lay statements are in the claims file.  In addition, the Veteran underwent VA audiological and orthopedic examinations in September 2013.  

The Board notes that the Veteran submitted a January 2015 statement from his private treating podiatrist, Dr. B.L., who indicated that he was in the process of completing a disability benefits questionnaire (DBQ) for the Veteran.  However, Dr. B.L. said that he needed to examine the Veteran before completing the form.  The Veteran had a scheduled appointment with Dr. B.L. within the next few days.  Dr. B.L. explained that normally such forms were completed within two to four weeks.  To date, the Veteran has not submitted any additional evidence in support of her appeal, including the DBQ.   

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

II. 
Service Connection

Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In some cases, service connection may be established by showing evidence of a chronic disease in service, which requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  The provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Organic diseases of the nervous system, including tinnitus, is listed as a chronic condition under 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258 (2015).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Certain chronic diseases, including tinnitus, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014); see also, Fountain at 12.  

Notwithstanding the provisions relating to presumptive service connection, a Veteran may establish service connection for a disability with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran is competent to describe the nature and extent of her in-service noise exposure.  See C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

	Ankle Disabilities

The Veteran contends that her claimed right and left ankle disabilities are related to her in-service complaints of right and left ankle pain.  She testified that she continued to experience bilateral ankle pain following her active duty service.  At the Veteran's RO hearing, she testified that she received private treatment for her ankles following her discharge from 1992 to 1995.  After that period of time, the Veteran said that she continued to have pain, but she treated her bilateral ankle pain by self-medicating and did not seek treatment again from a physician until 2006, which continues presently.  See June 2013 RO hearing transcript and November 2014 Board hearing transcript.  

The Veteran's service treatment records document that she had three acute complaints and treatment for right and left ankle problems.  An April 1989 service treatment record reflects that the Veteran complained of having a swollen right ankle and knot on her foot.  She was diagnosed with soft tissue strain of the right foot.  A June 1989 service treatment record reflects that the Veteran complained of pain and swelling in her right ankle for the past three days following a road march.  She was diagnosed with right ankle tendonitis.  A May 1991 service treatment record reflects that the Veteran complained of bilateral pain which began in her bilateral Achilles tendons and radiated up into her gastrocnemius muscle.  The Veteran reported having pain for the past month while running.  The Veteran was diagnosed with mild Achilles tendonitis.  In August 1991, the Veteran's separation examination showed no abnormal lower extremities clinical evaluation results.  In an August 1991 report of medical history, the Veteran affirmatively denied having any swollen or painful joints.  

The Veteran submitted private treatment records from her private treating physician, Dr. J.N.S. from July 2006 to January 2012.  A July 2006 radiology report showed mild diffuse soft tissue swelling of the right ankle.  Subsequent private treatment records do not document a right ankle diagnosis.  Based on a left ankle x-ray and MRI, Dr. J.N.S. found that the Veteran had posterior tibial tendonitis and mild osteoarthritis of the left ankle in a very obese patient.  Dr. J.N.S. noted that if the Veteran lost 80 to 100 pounds, then her problems would likely resolve.  See November 2009 x-ray report, December 2009 MRI report, and December 2009 and January 2010 private treatment records.  

At a September 2013 VA examination, the VA examiner noted the Veteran's report of her current bilateral ankle symptoms.  Upon objective evaluation, including range of motion testing and diagnostic testing, the VA examiner found that the Veteran's right ankle was normal and diagnosed her with chronic left ankle tendonitis.  Based on the lack of evidence of an in-service injury, only two treatment records for ankle problems, a normal separation examination, and no post-service records of ankle problems until 2009 for left ankle tendonitis, the VA examiner opined that the Veteran's left ankle was less likely than not incurred in or caused by her active duty service.  The VA examiner also noted that the Veteran was diagnosed during service with left Achilles (italics added for emphasis) tendonitis and that her post-service treatment records document her diagnosis for left ankle (italics added for emphasis) tendonitis.  

Based on a careful review of all of the evidence, the Board finds that the evidence weighs against finding in favor of the Veteran's service connection claim for right ankle disability.  

The Federal Circuit has noted that in order for a veteran to qualify for entitlement to compensation, the Veteran must prove the existence of a disability, and one that has resulted from a disease or injury that occurred during active duty service.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the Veteran filed his original claim for service connection in July 2009 and the evidence does not indicate a diagnosis of a right ankle disability loss at any time.

Despite the Veteran's lay assertion that she has a right ankle disability, the evidence does not demonstrate that she has such a diagnosis.  The objective findings of the Veteran's September 2013 VA examination showed that her right ankle was normal.  

To the extent that the Veteran argues that she has had right ankle pain since service, the Board points out that pain is not a disability for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.").  Furthermore, the Veteran's six years of private treatment records reflect only one complaint of right ankle pain and no diagnosis.  Finally, while the Veteran is competent to describe the onset and continuity of her right ankle pain, the lack of treatment following her discharge from service tend to make her assertions of chronic right ankle pain less credible.  

Based on a careful review of the all of the evidence, the Board finds that the evidence does not demonstrate that the Veteran's currently diagnosed left ankle disability is related to the Veteran's in-service ankle problems.  The Board finds that the September 2013 VA examination report is the most probative evidence of record as it was based on a review of the Veteran's claims file, her medical records, an interview of the Veteran and examination findings supported by a complete rationale for the findings and opinions presented.  Based on examination findings and the Veteran's medical records, the September 2013 VA examiner found that the Veteran's currently diagnosed left ankle disability was not related to her left ankle disability.  Moreover, the Veteran's private treating physician suggested that the Veteran's obesity might be the cause of her left ankle pain.  Finally, the Veteran has not submitted any medical evidence to the contrary.  Therefore, the Board concludes that service connection for a left ankle disability is not warranted.  

The Board has not disregarded the Veteran's lay contentions.  The Veteran is certainly competent to testify as to the onset and continuity of her symptoms.  However, the Veteran has testified that she stopped seeking medical treatment for her ankle pain for almost 15 years before she sought treatment again.  Therefore, despite the Veteran's assertions that her left ankle pain continued to the present upon her discharge, the prolonged period of time where she did not seek treatment tends to make her assertions less credible.  

In sum, the preponderance of the evidence shows that the Veteran does not have a current right ankle diagnosis and that the Veteran's current left ankle disability is not etiologically related to her active duty service.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a right ankle disability and a left ankle disability must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

	Tinnitus

The Veteran contends that she developed tinnitus as a result of her in-service to loud noises from air machines and motor vehicles while working in the motor pool during active duty service.  She also said she went to the firing range three to four times a year.  She recalled that her tinnitus began during service and continued to currently bother her.  See June 2013 RO hearing transcript and November 2014 Board hearing transcript.  

The Veteran's DD Form 214 reflects that the Veteran's military occupational specialty (MOS) was as an Equipment Records and Parts Specialist.  

The Veteran's service treatment records do not reflect any complaints, treatment or diagnosis of tinnitus.  During three separate audiometric evaluations, the Veteran's hearing was normal.  See May 1988 enlistment examination, May 1990 reference audiogram, and April 1991 hearing conservation data.  A May 1990 reference audiogram noted that the Veteran was routinely exposed to hazardous noise and was issued earplugs for hearing protection.  In an August 1991 separation examination, the Veteran had normal clinical evaluation results.  The Veteran denied any ear, nose or throat trouble upon her discharge.  See August 1991 report of medical history.

At a September 2013 VA examination, the Veteran reported her in-service noise exposure, the onset of her tinnitus, and her current symptomatology.  Following an objective evaluation, the VA examiner opined that the Veteran had a clinical diagnosis of hearing loss (right ear sensorineural hearing loss at 8000 Hertz) and that the Veteran's tinnitus was as least as likely as not a symptom associated with such hearing loss.  Based on normal hearing tests during service, essentially normal bilateral hearing during the current examination, and the lack of tinnitus reported during service, the VA examiner concluded that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.  The VA examiner also found significant that the Veteran reported two different dates of the onset of her tinnitus (since basic training in 1988 and since discharge in 1991), that her tinnitus occurred only a few times a month, and that she last heard tinnitus six months ago.  Finally, the VA examiner noted that the Veteran was on several medications which could potentially cause tinnitus.  

Based on a careful review of all of the evidence, the Board finds that the Veteran is not entitled to service connection for tinnitus on a presumptive basis under 38 C.F.R. §§ 3.307(a)(3) and 3.309(a), for tinnitus as an "organic disease of the nervous system."  Here, the Board finds that the Veteran's tinnitus did not manifest to a degree of 10 percent or more within one year from the date of separation from service.  Indeed, the September 2013 VA examiner found that the Veteran made inconsistent reports of the onset of her tinnitus.  Furthermore, at her June 2013 RO hearing, the Veteran testified that her tinnitus had continued to bother her to that day.  However, at her September 2013 VA examination, three months later, the Veteran said her tinnitus last occurred six months earlier.  The Board finds that the Veteran's inconsistent statements as to the onset and continuity of her tinnitus make her less credible that her tinnitus symptoms began within one year of her separation from service.  Therefore, the Board finds that the Veteran is not entitled to presumptive service connection for tinnitus.

The Board has also considered whether the Veteran is entitled to service connection for tinnitus on a direct basis.  See Combee, supra.  The Board finds that the September 2013 VA opinion is the most probative evidence as to whether the Veteran's tinnitus was etiologically related to her in-service noise exposure as it was based on a complete review of the record and an interview of the Veteran and supported by a complete rationale.  Furthermore, the Veteran has not submitted any other competent or credible evidence to support a relationship between her tinnitus and her active duty service.  Therefore, the Board concludes that service connection for tinnitus is not warranted.  

The Board acknowledges the Veteran's contention that her tinnitus is related to in-service noise exposure.  Lay evidence may (italics added for emphasis) be competent to establish medical etiology or nexus (Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009)), but VA can give lay evidence whatever weight it concludes the evidence is entitled to.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Nevertheless, the Board gives more weight to the September 2013 VA examiner's opinion given her medical expertise on audiological matters.  

In sum, the Board finds that the preponderance of the evidence weighs against finding in favor of the Veteran's claim for service connection for tinnitus.  Consequently, the benefit-of-the doubt rule does not apply, and service connection for tinnitus must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for a right ankle disability is denied.  

Entitlement to service connection for a left ankle disability, to include left ankle tendonitis, is denied.  

Entitlement to service connection for tinnitus is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


